It appears that it was the intentiop of the defendant below toi have plead the general issue and the special plea of justification which last plea should have been in writing and a replication thereto tendering an issue, but as the record states that the parties by their attorneys took the following rule, to-wit: “not guilty, jus*tification and joined,” the pleadings are too erroneous andd efectivo to support the judgment given thereon. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, that the cause be remanded to the court from whence it came for new proceedings to be had therein, to commence from the declaration, and that the plaintiff recover of the defendant his costs by him in this behalf expended, which is ordered to be certified to the the said court.